Citation Nr: 0935803	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-02 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for asteatotic eczema 
(claimed as rash on hands, legs, and sides of stomach).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office above, 
which, in pertinent part, denied service connection for 
asteatotic eczema.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900 (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

In August 2009, prior to the promulgation of a decision in 
the appeal, the Veteran submitted a written statement on a VA 
Form 21-4138, withdrawing his appeal as to the issue of 
entitlement to service connection for asteatotic eczema.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran on the issue of entitlement to service connection for 
asteatotic eczema have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(c) (2008).

The Veteran filed a substantive appeal (VA Form 9) in January 
2008 with respect to multiple issues, including entitlement 
to service connection for asteatotic eczema.  In his January 
2008 substantive appeal, the Veteran indicated that he wanted 
a hearing before a Veterans Law Judge at the local RO.  The 
Veteran was scheduled a Travel Board hearing in August 2008; 
however, the Veteran did not report for the scheduled 
hearing.  Instead, the Veteran submitted a statement on VA 
Form 21-4138 indicating that he wished to withdraw the appeal 
on the issue of entitlement to service connection for 
asteatotic eczema.  

As the Veteran has withdrawn his appeal as to the issue of 
entitlement to service connection for asteatotic eczema, 
there remain no allegations of error of fact or law for 
appellate consideration on this issue.  Therefore, the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are not applicable.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to entitlement to 
service connection for asteatotic eczema, and this issue is 
dismissed without prejudice.


ORDER

The appeal as to the issue of service connection for 
asteatotic eczema is dismissed.  




____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


